FILED
                            NOT FOR PUBLICATION                               FEB 12 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GREGORY LYNN HARRIS,                              No. 09-15507

              Petitioner - Appellant,             D.C. No. 2:05-cv-01191-JCM-
                                                  LRL
  v.

MICHAEL BUDGE,                                    MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted February 10, 2010 **
                             San Francisco, California

Before: O’SCANNLAIN, TROTT and PAEZ, Circuit Judges.

       Gregory Harris appeals the district court’s dismissal of his petition for a writ

of habeas corpus, which alleged a violation of his right to due process under the

Fourteenth Amendment. Harris argues that there was insufficient evidence to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
support his convictions for three charges: (a) Trafficking of a Controlled

Substance; (b) Conspiracy to Commit Robbery; and (c) Living From the Earnings

of a Prostitute. Harris filed his federal habeas petition after April 24, 1996;

therefore the provisions of the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) govern this case. Juan H. v. Allen, 408 F.3d 1262, 1270 (9th Cir.

2005) (citing Chein v. Shumsky, 373 F.3d 978, 983 (9th Cir. 2004) (en banc)). We

have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district

court’s denial of a state prisoner’s petition for habeas relief, Juan H., 408 F.3d at

1269 n.7, and we affirm.

       In Jackson v. Virginia, 443 U.S. 307(1979), the Supreme Court established

the “standard [that] is to be applied in a federal habeas corpus proceeding when the

claim is made that a person has been convicted in a state court upon insufficient

evidence.” Id. at 309. The Court held that “the critical inquiry on review of the

sufficiency of the evidence to support a criminal conviction must be . . . to

determine whether the record evidence could reasonably support a finding of guilt

beyond a reasonable doubt.” Id. at 318. “After AEDPA, we apply the standards of

Jackson with an additional layer of deference.” Juan H., 408 F.3d at 1274 (citing

28 U.S.C. § 2254(d)). After reviewing the record, we conclude that there was




                                           2
sufficient evidence for a rational juror to find beyond a reasonable doubt that

Harris was guilty of these three offenses.

      Harris also presented two uncertified issues in his opening brief, alleging

violations of his right to confront witnesses under the Sixth Amendment and right

to due process under the Fourteenth Amendment. Because reasonable jurists

would not find either of the uncertified issues submitted to be debatable, we

decline to expand the certificate of appealability.

      AFFIRMED.




                                             3